ORDER

PER CURIAM.
This is an appeal from the entry of summary judgment in plaintiffs favor. No error of law appears. ITT Commercial Finance v. Mid-Am. Marine, 854 S.W.2d 871, 376 (Mo. banc 1993).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).